Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
Claims 1-9 are pending in the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 20100006424).
As to claim 1, Chung discloses a film forming apparatus comprising:
A substrate holder configured to hold a substrate for forming a film by magnetron sputtering (figure 2: substrate support 110 for substrate 111);
A target made of ferromagnetic material to face the substrate (figure 2: target 130; paragraph 96: magnetic material, including nickel);
A magnet provided on a surface of the target opposite the substrate holder, configured to leak a magnetic field to a front surface of the target (figure 2: magnet 220);
A magnetic field strength measurement device configured to measure a strength of the magnetic field (figure 2: magnetic field measuring unit 300; paragraph 46).

Chung, while disclosing a substrate holder with substrate, target, and magnet with fixing plate positioned relative to each other in a vacuum chamber (figure 2), does not explicitly disclose a target holder holding the target.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the specifically positioned target of Chung must be held or fixed by some mechanism within the chamber to maintain its position between the magnet and substrate.  This mechanism would therefore be the ’target holder’ required by the instant claims.
As to claim 4, Chung discloses a drive to rotate the magnet along the back of the target (figure 4: drive 600 for magnet unit 200; paragraph 17: embodiment to rotate magnet relative to target).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chung as applied to claim 1 above, and further in view of Boys (US 4500409).
As to claim 2, Chung discloses a magnetic field strength measurement device near the front surface of a target, as discussed above, but is silent as to using the device to determine timing for target replacement.

It is important to note that the manner of operating a device does not differentiate an apparatus claim from the prior art.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structure limitations of the claim.  MPEP 2114.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).   
While Chung discloses the measurement device and an attached controller (figure 2), therefore possibly teaching all the structural limitations required by claim 2, Chung does not explicitly disclose possible control structure required for the ‘replacement’ determination.
Boys discloses a magnetron sputtering apparatus in which a target holder holding a target, with a magnet on the rear of the holder, is used to deposit onto an opposing substrate (col 1 lines 22-35; figure 1-2).  Boys also discloses a magnetic field strength sensor is present and used to help determine when the target is approaching its end of life (col 7 lines 13-27: Hall probe [field strength sensor] near target to determine erosion status/end of life approaching in real time for target).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor changes in the magnetic field strength with a sensor, as disclosed by Boys, in the system of Chung, because this allows for determination of when the target is approaching its end of life (Boys at col 7 lines 13-27).
As to claim 3, Chung discloses a drive to rotate the magnet along the back of the target (figure 4: drive 600 for magnet unit 200; paragraph 17: embodiment to rotate magnet relative to target).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Endo (US 20120160672).
As to claim 5, Endo discloses a film forming apparatus comprising:
 A substrate for being deposited on (paragraph 27);
A holder to hold a target made of ferromagnetic material to face the substrate (figure 1: target 118 with holder 119; paragraph 7: magnetic target);
A magnet provided on a surface of the target opposite the substrate holder, configured to leak a magnetic field to a front surface of the target (abstract; figure 1: magnet 117);
A driver configured to move the magnet with respect to the target holder (figure 1: driving motor 109 for rotation of shaft 109a of magnet 117);
A detector configured to detect a load of the driver (paragraph 39 and 45: measurement of torque acting upon motor).

Endo, while disclosing a sputter deposition apparatus for deposition onto a substrate (abstract; paragraph 27), is silent as to a substrate holder.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the substrate of Endo must be held or fixed by some mechanism within the chamber to maintain its position (if even sitting on the chamber floor, the floor thus being the holding mechanism).  This mechanism would therefore be the ‘substrate holder’ required by the instant claims.
As to claim 6, Endo rotation of the magnet along the back surface of the target, opposite the deposition direction [substrate location] (figure 1: magnet 117 with rotation indicated by ‘arrow’ at shaft 109).
As to claims 7-8, Endo discloses a driver for a movement mechanism towards and away from the target and its holder (figure 1: driver 104 for ‘jack’ 108 for movement shaft 111 with adjacent ‘arrow’ indicating movement directions; paragraph 30).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Boys.
As to claim 9, Chung discloses a method comprising an apparatus comprising:
•	A substrate holder configured to hold a substrate for forming a film by magnetron sputtering (figure 2: substrate support 110 for substrate 111);
•	A target made of ferromagnetic material to face the substrate (figure 2: target 130; paragraph 96: magnetic material, including nickel);
•	A magnet provided on a surface of the target opposite the substrate holder, configured to leak a magnetic field to a front surface of the target (figure 2: magnet 220);
•	A magnetic field strength measurement device configured to measure a strength of the magnetic field (figure 2: magnetic field measuring unit 300; paragraph 46).

Chung, while disclosing a substrate holder with substrate, target, and magnet with fixing plate positioned relative to each other in a vacuum chamber (figure 2), does not explicitly disclose a target holder holding the target.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the specifically positioned target of Chung must be held or fixed by some mechanism within the chamber to maintain its position between the magnet and substrate.  This mechanism would therefore be the ’target holder’ required by the instant claims.

While Chung discloses the measurement device and an attached controller (figure 2),  Chung does not disclose determination of a target end point/replacement based upon the measurements.
Boys discloses a magnetron sputtering apparatus in which a target holder holding a target, with a magnet on the rear of the holder, is used to deposit onto an opposing substrate (col 1 lines 22-35; figure 1-2).  Boys also discloses a magnetic field strength sensor is present and used to help determine when the target is approaching its end of life (col 7 lines 13-27: Hall probe [field strength sensor] near target to determine erosion status/end of life approaching in real time for target).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor changes in the magnetic field strength with a sensor, as disclosed by Boys, in the system of Chung, because this allows for determination of when the target is approaching its end of life (Boys at col 7 lines 13-27).

Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794